KRUEGER, Judge.
The conviction is for negligent homicide in the first degree. The punishment is assessed at a fine of $500.00.
No notice of appeal appears in the record, in the absence of which this court is without any authority to consider the appeal. See Art. 827,. C. C. P., and cases cited under said article in Vernon’s Ann. Tex. C. C. P,
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.